Exhibit 10.54

FIRST AMENDED AND RESTATED

ROYALTY DEFERMENT AND OPTION AGREEMENT

This First Amended and Restated Royalty Deferment and Option Agreement (this
“Agreement”) entered into this 14th day of August, 2014, by and among Armstrong
Coal Company, Inc. (“Armstrong”), Thoroughfare Mining, LLC (“Thoroughfare”),
Western Diamond LLC (“WD”), Western Land Company, LLC (“WLC”, and together with
Armstrong, Thoroughfare, WD, and any other wholly-owned subsidiary of Armstrong
Energy, Inc. who may from time to time own or lease any portion of the Subject
Assets and who joins into this Agreement by executing a joinder hereto,
collectively referred to as the “Armstrong Entities”) and Thoroughbred
Resources, L.P. (“Thoroughbred”), Western Mineral Development, LLC (“WMD”), and
Ceralvo Holdings, LLC (“Ceralvo”, and, together with Thoroughbred, WMD and any
wholly-owned subsidiary of Thoroughbred who may from time to time own or lease
any portion of the Subject Assets and who joins entity this Agreement by
executing a joinder hereto, the “Thoroughbred Entities”) (collectively, the
“Parties”).

RECITALS

A. WLC, WD, and the Thoroughbred Entities, as lessors, have entered into, or
will in the future enter into, coal mining leases and subleases with Armstrong
Entities, as lessees (the “Existing Leases”), pursuant to which one of the
Armstrong Entities, as applicable, leases real property interests in exchange
for the payment of a production royalty as set forth in the Existing Leases (the
“Production Royalty”) upon the terms and conditions set forth therein.

B. One or more of the Parties owns an interest in the fee and/or leasehold
estates associated with each of the coal reserves and other real property
identified on Exhibit A (the “Subject Assets”).

C. On October 11, 2011 (but effective as of February 9, 2011), Armstrong, WD,
WLC, WMD, and Ceralvo entered into a Royalty Deferment and Option Agreement (the
“Original Agreement”), pursuant to which Armstrong was granted the option to
defer payment of WMD’s and Ceralvo’s share of the Production Royalty owed
pursuant to the Existing Leases. In exchange for the foregoing, the Armstrong
Entities (other than Thoroughfare) granted to WMD the option to acquire an
additional ownership interest in the Subject Assets (as defined by the Original
Agreement) and to pay for such additional interest by applying an amount equal
to the deferred portion of the Production Royalty.

D. On February 1, 2014, the Certificate of Limited Partnership of Armstrong
Resource Partners, L.P. was amended to change its name to “Thoroughbred
Resources, L.P.”

E. The Parties desire to enter into this Agreement to amend and restate the
Original Agreement to add to the Subject Assets specific tracts of real property
that were not included on Exhibit A to the Original Agreement and, in addition:
(i) to modify the definitions of “Production Royalty” and “Existing Leases” to
allow the Armstrong Entities to defer payment of cash royalty



--------------------------------------------------------------------------------

with respect to a larger group of leases and subleases; (ii) to join
Thoroughbred and Thoroughfare as Parties; (iii) to provide for initial
conveyances of ownership percentages between the Parties at an initial closing
so that the Thoroughbred Entities will own an equal percentage of all Subject
Assets; and (iv) to make conforming changes and certain additional modifications
to the Agreement.

F. Unless otherwise specifically set forth herein, capitalized terms shall have
the meanings given them in the Original Agreement.

AGREEMENT

NOW, THEREFORE, the Original Agreement is hereby amended and restated in its
entirety to read as follows:

1. Option to Defer Production Royalty. The Parties hereby agree that each
calendar year, the Armstrong Entities shall have the option to elect to defer
payment (in whole or in part) of the Thoroughbred Entities’ share of the
Production Royalty until the following year (the “Deferment Option”), including
any amounts previously deferred by the Armstrong Entities hereunder. The
Armstrong Entities shall provide notice to the Thoroughbred Entities of their
intent to exercise the Deferment Option each year at least 30 days prior to the
commencement of the calendar year for which the option is being exercised and
shall, within 30 days following the end of such year, provide notice of the
amount of the Production Royalty being deferred. If the Armstrong Entities fail
to give notices within such times, the Thoroughbred Entities shall provide
notice to the Armstrong Entities and provide an additional reasonable time in
which to exercise the Deferment Option. Notwithstanding anything to the
contrary, the Parties agree that the Armstrong Entities shall have been deemed
to have exercised the Deferment Option with respect to the entirety of the
Production Royalty for 2013 and 2014. In the event that the Armstrong Entities
elect not to exercise the Deferment Option for a given year, then any amounts
previously deferred shall be paid to the Thoroughbred Entities no later than
April 1 of such year, and all other amounts owed to the Thoroughbred Entities
shall be paid promptly when due thereafter.

2. Term of Deferment Option. The Deferment Option shall continue from
year-to-year until the Thoroughbred Entities have acquired sole ownership of the
Subject Assets or the Parties mutually agree to terminate this Agreement.

3. Option to Acquire Additional Interest in Subject Assets. In the event that
the Armstrong Entities exercise the Deferment Option in any year pursuant to the
terms of Section 1, then the Thoroughbred Entities shall have the option to
acquire an additional interest in the Subject Assets in complete satisfaction of
the amounts deferred by the Armstrong Entities pursuant to the sale and
leaseback transaction described below (the “Sale/Leaseback Option”) at the
conclusion of the calendar year for which such amounts were deferred or at such
other time during the calendar year as mutually agreed upon by the Armstrong
Entities and Thoroughbred Entities. The Thoroughbred Entities shall provide
notice to the Armstrong Entities of their intent to exercise the Sale/Leaseback
Option at least 120 days after receipt of notice from the

 

2



--------------------------------------------------------------------------------

Armstrong Entities pursuant to Section 1. In the event the Thoroughbred Entities
do not exercise the Sale/Leaseback Option in a given year, then the amounts
otherwise due shall remain subject to subsequent deferment by the Armstrong
Entities pursuant to the provisions of Section 1.

4. Exclusion of Certain Parkway-Related Surface Properties. The Parties agree
that the Subject Assets subject to the Sale/Leaseback Option shall not include
any portion of the real property as to which WMD re-conveyed its entire 39.45%
interest to WLC pursuant to (a) Quitclaim Deed dated March 30, 2012, of record
in Deed Book 557, Page 692 in the Office of the Clerk of Muhlenberg County,
Kentucky, or (b) Quitclaim Deed dated March 30, 2012, of record in Deed Book
557, Page 701 in the Office aforesaid.

5. Sale and Leaseback of Subject Assets. In the event the Thoroughbred Entities
exercise the Sale/Leaseback Option for a given year, then the Armstrong Entities
shall sell an undivided joint interest in the Subject Assets to the Thoroughbred
Entities, and such interest shall be equal to a fraction, the numerator of which
shall be equal to the amount of the Production Royalty deferred by the Armstrong
Entities up to and including the year for which the Sale/Leaseback Option is
being exercised (the “Purchase Price”), and the denominator of which is a dollar
amount the Parties agree represents the aggregate fair market value of the
Subject Assets (the “Purchased Interest”). The Existing Leases shall be amended
as necessary to reflect the conveyance of the Purchased Interest. In the event
that the Purchased Interest applies to Subject Assets for which there is no
Existing Lease, the Parties shall enter into a new lease for such Subject Assets
on substantially the terms of the then-existing Existing Leases.

6. Closing. The Parties hereby agree that the closing of the transactions
contemplated hereby (the “Closing”) shall take place on or before ninety
(90) days after the end of year for which the Deferment Option has been
exercised (the “Closing Date”), or at such date as the Parties shall mutually
agree. The truth and correctness of the representations and warranties of each
Party as of the Closing Date shall be a condition precedent to performance of
the other Party’s obligation to perform its Closing obligations. At each
Closing, the Parties shall execute and record appropriate agreements and
instruments of conveyance in accordance with past practices for the conveyance
of Subject Assets between them. The Party executing a deed as grantor shall be
responsible for the payment of any applicable transfer taxes, and the Party
receiving the deed shall be responsible for payment of all recording fees.

7. Initial Closing. Within 60 days of the date hereof, the Parties shall conduct
a Closing with respect to the outstanding deferred Production Royalty for 2013
in a manner that will also serve to equalize the percentage owned by the
Thoroughbred Entities across all Subject Assets. Such Closing shall include the
following actions and conveyances:

 

  a. In a transaction that has been approved by all of the independent directors
of Armstrong Energy, Inc. and determined by all such directors to be a fair and
reasonable arm’s-length transaction, the Thoroughbred Entities shall convey to
the Armstrong Entities a 7.97% undivided interest in the Subject Assets listed
as the “Original Properties” on Exhibit A in exchange for the conveyance by the
Armstrong Entities to the Thoroughbred Entities of a 45.43% undivided interest
in Subject Assets listed as the “Added Properties” on Exhibit A.

 

3



--------------------------------------------------------------------------------

  b. The sum of $8,203,510 in deferred Production Royalty for calendar year 2013
owed by Armstrong to WMD shall be credited as payment for the conveyance by the
Armstrong Entities to the Thoroughbred Entities of a 3.85% undivided interest in
all of the Subject Assets.

 

  c. As a result of the above-described conveyances, the Thoroughbred Entities
will own a 49.28% undivided interest in all of the Subject Assets and the
Armstrong Entities will own a 50.72% undivided interest in all of the Subject
Assets.

8. Representations of the Armstrong Entities. Each of the Armstrong Entities
represents and warrants as of the date hereof and the Closing Date, as follows:

 

  (a) The entity is an entity duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.

 

  (b) The entity has all power and authority to enter into the Agreement and any
ancillary documents contemplated herein, and the Agreement and the transactions
contemplated herein have been approved by all requisite action by its directors,
members or managers, as applicable.

 

  (c) The Agreement constitutes a legal, valid and binding obligation of the
entity, enforceable against the entity in accordance with its terms.

 

  (d) Neither the execution, the delivery or performance of the Agreement
conflicts with any applicable law, any organizational document, or any
agreement, judgment, license, order or permit applicable to or binding upon the
entity or any of its properties, except for any consents required to be obtained
by the Armstrong Entities in respect of any leasehold interests in and to the
Subject Assets.

 

  (e) No consent, approval, order, or authorization of, or declaration, filing,
or registration with, any governmental entity is required to be obtained or made
by the entity in connection with the execution, delivery, or performance by the
entity of the Agreement and, the consummation by it of the transactions
contemplated hereby.

9. Representations of the Thoroughbred Entities. The Thoroughbred Entities
hereby represent and warrant as of the date hereof and the Closing Date, as
follows:

 

  (a) Each of the Thoroughbred Entities is a limited liability company or
limited partnership, as applicable, duly formed, validly existing and in good
standing under the laws of the State of Delaware.

 

  (b)

Each of the Thoroughbred Entities has all power and authority to enter into the
Agreement and any ancillary documents contemplated herein, and the Agreement

 

4



--------------------------------------------------------------------------------

  and the transactions contemplated herein have been approved by all requisite
action by its members or managers as required.

 

  (c) The Agreement constitutes a legal, valid and binding obligation of each of
the Thoroughbred Entities, enforceable against each entity in accordance with
its terms.

 

  (d) Neither the execution, the delivery or performance of the Agreement
conflicts with any applicable law, any organizational document, or any
agreement, judgment, license, order or permit applicable to or binding upon each
of the Thoroughbred Entities.

 

  (e) No consent, approval, order, or authorization of, or declaration, filing,
or registration with, any governmental entity is required to be obtained or made
by each of the Thoroughbred Entities in connection with the execution, delivery,
or performance by each of the Thoroughbred Entities of the Agreement and, the
consummation by it of the transactions contemplated hereby.

10. Arbitration. Any disagreement between the Parties arising hereunder shall be
submitted to binding arbitration in accordance with the rules of the American
Arbitration Association then in effect. A panel of three arbitrators,
knowledgeable with the coal industry in the West Kentucky area, shall be named,
one to be selected by the Armstrong Entities, one to be selected by the
Thoroughbred Entities, and one to be selected by the other two arbitrators. If
the two arbitrators appointed by the Armstrong Entities and the Thoroughbred
Entities cannot agree on the selection of the third neutral arbitrator selection
of such arbitrator shall be made by the American Arbitration Association. The
non-prevailing party shall be responsible for the reasonable expenses, fees and
costs (including, without limitation, reasonable attorney’s fees) incurred by
the Parties in such arbitration. With regard to any monetary sum or quantum
measurement such as fair market values, coal tonnages or reserves, the figures
determined by each of the arbitrators shall be averaged and the determination
which differs most from said average shall be excluded; the remaining two
determinations shall then be averaged and such average shall be final and
conclusive.

11. Miscellaneous.

 

  (a) Further Assurances. Each party to the Agreement agrees to perform such
further acts and to execute and deliver such other and additional documents as
may be necessary to carry out the provisions of the Agreement.

 

  (b) Amendment. The Agreement may not be amended in whole or in part except by
the written agreement of the Parties.

 

  (c) Assignment. Except as otherwise specifically provided, the Agreement and
any right hereunder, shall not be assigned by any party hereunder without the
prior written consent of the other party, which shall not be unreasonably
withheld.

 

5



--------------------------------------------------------------------------------

  (d) Severability. If any clause or provision of the Agreement is illegal,
invalid, or unenforceable under any present or future law, the remainder of the
Agreement will not be affected thereby. It is the intention of the Parties that
if any such provision is held to be illegal, invalid or unenforceable, there
will be added in lieu thereof a provision as similar in terms to such provision
as is possible which is legal, valid and enforceable.

 

  (e) Binding Effect. The Agreement will inure to the benefit of and bind the
respective heirs, legal representatives, successors and permitted assigns of the
Parties.

 

  (f) Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the Parties at the following addresses or facsimile numbers:

 

  (i) If to the Armstrong Entities:

7733 Forsyth Blvd, Suite 1625

St. Louis, Missouri 63105

Attn: Martin D. Wilson

Facsimile: (314) 721-8211

 

  (ii) If to the Thoroughbred Entities:

7733 Forsyth Blvd, Suite 1625

St. Louis, Missouri 63105

Attn: J. Hord Armstrong, III

Facsimile: (314) 721-8211

 

  (g) Governing Law; Venue. THE AGREEMENT SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KENTUCKY, EXCLUDING THAT
BODY OF LAW PERTAINING TO CONFLICTS OF LAW.

 

  (h) Counterparts. The Agreement may be executed in multiple counterparts, each
of which so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.
Facsimile signatures shall be effective as original signatures.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned, by its duly authorized person, has
executed this Agreement as of the date first above written.

 

ARMSTRONG COAL COMPANY, INC. By:   /s/ Martin D. Wilson   Martin D. Wilson,
President THOROUGHFARE MINING, LLC By:   /s/ Martin D. Wilson   Martin D.
Wilson, Manager WESTERN DIAMOND LLC By:   /s/ Martin D. Wilson   Martin D.
Wilson, Manager WESTERN LAND COMPANY, LLC By:   /s/ Martin D. Wilson   Martin D.
Wilson, Manager WESTERN MINERAL DEVELOPMENT, LLC By:   /s/ Martin D. Wilson  
Martin D. Wilson, Manager CERALVO HOLDINGS, LLC By:   /s/ Martin D. Wilson  
Martin D. Wilson, Manager THOROUGHBRED RESOURCES, L.P. By: ELK CREEK GP, LLC,
its General Partner By:   /s/ Martin D. Wilson   Martin D. Wilson, Manager

 

7



--------------------------------------------------------------------------------

EXHIBIT A

SUBJECT ASSETS

The Subject Assets shall mean all of the coal reserves and real property
described in, and conveyed, demised or otherwise granted in or under the
following deeds and instruments to the Armstrong Entities, subject to all
rights-of-way, easements, leases, deed and plat restrictions, partitions,
severances, encumbrances, licenses, reservations, conveyances and exceptions
which are of record from time to time, and to all rights of persons in
possession, and to physical conditions, encroachments and possessory rights
which would be evident from an inspection of the property at such time:

Original Properties

(i) The Corporation Special Warranty Deed from Central States Coal Reserves of
Kentucky, LLC and Beaver Dam Coal Company to Western Diamond LLC, dated
September 19, 2006, of record in Deed Book 363, page 369, in the Office of the
Ohio County Clerk;

(ii) The Partial Assignment of Coal Mining Lease from Central States Coal
Reserves of Kentucky, LLC to Western Diamond LLC dated September 19, 2006, of
record in Deed Book 363, page 428, in the Office of the Ohio County Clerk;

(iii) The Corporation Special Warranty Deed from Central States Coal Reserves of
Kentucky, LLC and Beaver Dam Coal Company to Western Diamond LLC, dated
September 19, 2006, of record in Deed Book 363, page 414, in the Office of the
Ohio County Clerk;

(iv) The Corporation Special Warranty Deed from Beaver Dam Coal Company to
Western Diamond LLC, dated September 19, 2006, of record in Deed Book 363, page
393, in the Office of the Ohio County Clerk;

(v) The Corporation Special Warranty Deed from Beaver Dam Coal Company to
Western Diamond LLC, dated September 19, 2006, of record in Deed Book 363, page
403, in the Office of the Ohio County Clerk;

(vi) The Corporation Special Warranty Deed from Central States Coal Reserves of
Kentucky, LLC to Western Diamond LLC, dated May 31, 2007, of record in Deed Book
528, page 284, in the Office of the Muhlenberg County Clerk, and the Deed of
Confirmation between Central States Coal Reserves of Kentucky, LLC, Western
Diamond LLC and Armstrong Coal Reserves, Inc., dated September 30, 2007, of
record in Deed Book 531, page 205, in the Office of the Muhlenberg County Clerk;

(vii) The Corporation Special Warranty Deed from Central States Coal Reserves of
Kentucky, LLC and Beaver Dam Coal Company to Western Diamond LLC, dated May 31,
2007, of record in Deed Book 368, page 17, in the Office of the Ohio County
Clerk, and the Deed of Correction between Central States Coal Reserves of
Kentucky, LLC, Beaver Dam Coal

 

8



--------------------------------------------------------------------------------

Company, LLC and Western Diamond LLC, of record in Deed Book 369, page 759, in
the Office of the Ohio County Clerk;

(viii) The Partial Assignment and Assumption of Mineral Leasehold Estate from
Central States Coal Reserves of Kentucky, LLC to Western Diamond LLC, dated
May 31, 2007, of record in Deed Book 528, page 320, in the Office of the
Muhlenberg County Clerk;

(ix) The Corporation Special Warranty Deed from Central States Coal Reserves of
Kentucky, LLC to Western Land Company, LLC, dated December 12, 2006, of record
in Deed Book 524, page 505, in the Office of the Muhlenberg County Clerk;

(x) The Corporation Special Warranty Deed from Central States Coal Reserves of
Kentucky, LLC and Beaver Dam Coal Company to Western Land Company, LLC, dated
December 12, 2006, of record in Deed Book 365, page 36, in the Office of the
Ohio County Clerk;

(xi) The Partial Assignment and Assumption of Mineral Leasehold Estate from
Central States Coal Reserves of Kentucky, LLC to Western Land Company, LLC,
dated November 20, 2006, of record in Deed Book 524, page 523, in the Office of
the Muhlenberg County Clerk, as amended and restated in Deed Book 527, page 186,
in the Office of the Muhlenberg County Clerk;

(xii) The Partial Assignment and Assumption of Surface and Mineral Leasehold
Estate from Central States Coal Reserves of Kentucky, LLC to Western Land
Company, LLC, dated November 20, 2006, of record in Deed Book 365, page 57, in
the Office of the Muhlenberg County Clerk;

(xiii) The Corporation Special Warranty Deed from Central States Coal Reserves
of Kentucky, LLC, Beaver Dam Coal Company, Ohio County Coal Company, LLC and
Grand Eagle Mining, Inc. to Western Land Company, LLC, dated March 30, 2007, of
record in Deed Book 367, page 1, in the Office of the Ohio County Clerk;

(xiv) The Corporation Special Warranty Deed from Central States Coal Reserves of
Kentucky, LLC to Western Land Company, LLC, dated March 30, 2007, of record in
Deed Book 527, page 118, in the Office of the Muhlenberg County Clerk, as
corrected by Deed of Correction dated September 30, 2007, of record in Deed Book
531, page 213, in the Office of the Muhlenberg County Clerk; and

(xv) The Partial Assignment and Assumption of Surface and Mineral Leasehold
Estate from Central States Coal Reserves of Kentucky, LLC to Western Land
Company, LLC, dated March 30, 2007, of record in Deed Book 527, page 161, in the
Office of the Muhlenberg County Clerk.

 

9



--------------------------------------------------------------------------------

Added Properties

(i) The Correction Coal Mining Lease (Kentucky #9 Coal) from Cyprus Creek Land
Resources, LLC to Armstrong Coal Company, Inc. dated July 25, 2011, a short form
of which is of record in Deed Book 554, Page 9 in the Office of the Muhlenberg
County Clerk;

(ii) The Corporation Special Warranty Deed from Cyprus Creek Land Resources, LLC
to Armstrong Coal Company, Inc. dated December 29, 2011 and of record in Deed
Book 556, Page 412 in the Office of the Muhlenberg County Clerk;

(iii) The Underground Coal Mining Lease from Cyprus Creek Land Resources, LLC to
Armstrong Coal Company, Inc., dated December 29, 2011, a memorandum of which is
of record in Deed Book 556, Page 436 in the Office of the Muhlenberg County
Clerk;

(iv) The Underground Coal Mining Sublease from Cyprus Creek Land Resources, LLC
to Armstrong Coal Company, Inc., dated December 29, 2011, a memorandum of which
is of record in Deed Book 556, Page 421 in the Office of the Muhlenberg County
Clerk;

(v) The Underground Coal Mining Le ase and Sublease from Cyprus Creek Land
Resources, LLC to Armstrong Coal Company, Inc., dated December 29, 2011, a
memorandum of which is of record in Deed Book 556, Page 428 in the Office of the
Muhlenberg County Clerk;

(vi) The Coal Mining Lease from Duncan Family Mineral, LLC to Armstrong Coal
Company, Inc. dated October 2, 2013, a short form of which is of record in Deed
Book 566, Page 404 in the Office of the Muhlenberg County Clerk;

(vii) The Underground Coal Mining Lease (CCLR # 8 Coal Lease) between Cyprus
Creek Land Resources, LLC and Armstrong Coal Company, Inc. dated October 17,
2013, a Memorandum of which is of record in Deed Book 566, Page 51 in the Office
of the Muhlenberg County Clerk; and

(viii) The Agreement of Lease dated January 6, 2014, from TALMAR, LLC, a Florida
limited liability company authorized to transact and conduct business in the
Commonwealth of Kentucky under the name of TALMAR of FL, LLC; and J. L. Rogers
Family, LLC; and James L. Rogers, III and Mary M. Rogers; and Sue Rogers
Johnson; and Anne F. Rogers Family, LLC (collectively the “Lessors”); to
Thoroughfare Mining, LLC, a memorandum of which is of record in Lease Book 98,
Page 475, in the office of the Clerk of Muhlenberg County, Kentucky.

 

10